






Exhibit 10.1
NOMINATION AND STANDSTILL AGREEMENT
This Nomination and Standstill Agreement (this “Agreement”) is made and entered
into as of January 3, 2016 by and among The Brink’s Company (the “Company”) and
the entities and natural persons set forth in the signature pages hereto
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).
RECITALS
WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
WHEREAS, as of the date of this Agreement, Starboard has a combined beneficial
and economic ownership interest in shares of common stock of the Company (the
“Common Stock”) totaling, in the aggregate, 6,034,975 shares (the “Shares”), or
approximately 12.34% of the Common Stock issued and outstanding on the date of
this Agreement (“Starboard’s Ownership”); and
WHEREAS, as of the date of this Agreement, the Company and Starboard have
determined to come to an agreement with respect to the composition of the Board
of Directors of the Company (the “Board”) and certain other matters, as provided
in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties to this Agreement, intending to be legally bound, agree as follows:
1.Board Appointments; Leadership Structure and Related Agreements.
(a)    Board Appointments.
(i)    The Company agrees that immediately following the execution of this
Agreement, the Board and all applicable committees of the Board shall take all
necessary actions to increase the size of the Board from eight (8) to nine (9)
and to appoint to the Board each of the following three individuals (each a “New
Appointee”): Peter A. Feld (“Mr. Feld” and any Starboard Replacement Director
appointed as Mr. Feld’s replacement who is principally employed by Starboard,
the “Starboard Appointee”), Ian D. Clough and George I. Stoeckert. Each New
Appointee shall stand for election at the 2016 annual meeting of stockholders of
the Company (the “2016 Annual Meeting”) together with the Company’s other
nominees.
(ii)    The Company will recommend, support and solicit proxies for the election
of the New Appointees at the 2016 Annual Meeting in the same manner as for the
Company’s other nominees at the 2016 Annual Meeting. The Company shall use its
reasonable best efforts to hold the 2016 Annual Meeting no later than June 1,
2016.
(iii)    If any New Appointee (or any Starboard Replacement Director (as defined
below)) is unable or unwilling to serve as a director, resigns as a director
(including as

    





--------------------------------------------------------------------------------




the result of the receipt of a greater number of votes “withheld” from his or
her election than votes “for” such election at the 2016 Annual Meeting) or is
removed as a director prior to the expiration of the Standstill Period, and at
such time Starboard’s Ownership is at least the lesser of 3.0% of the Company’s
then outstanding Common Stock and 1,466,572 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Threshold”), Starboard shall have the
ability to recommend a substitute person(s) in accordance with this
Section 1(a)(iii) (any such replacement nominee shall be referred to as a
“Starboard Replacement Director”). Any Starboard Replacement Director must (A)
qualify as “independent” of the Company pursuant to NYSE listing standards, (B),
have the relevant financial and business experience to be a director of the
Company, (C) be reasonably acceptable to the Board (such acceptance not to be
unreasonably withheld) and (D) in the case of a Starboard Replacement Director
who is replacing Mr. Clough or Mr. Stoeckert (or any replacement thereof),
be independent of Starboard (for the avoidance of doubt, the nomination by
Starboard of such person to serve on the board of any other company shall not
(in and of itself) cause such person to not be deemed independent of Starboard).
The Corporate Governance and Nominating Committee shall make its determination
and recommendation regarding whether such person meets the foregoing criteria
within five (5) business days after (1) such nominee as a Starboard Replacement
Director has submitted to the Company the documentation required by
Section 1(e)(v) and (2) representatives of the Board have conducted customary
interview(s) of such nominee. The Company shall use its reasonable best efforts
to conduct any interview(s) contemplated by this section as promptly as
practicable, but in any case, assuming reasonable availability of the nominee,
within ten (10) business days after Starboard’s submission of such nominee. In
the event the Corporate Governance and Nominating Committee does not accept a
person recommended by Starboard as the Starboard Replacement Director, Starboard
shall have the right to recommend additional substitute person(s) whose
appointment shall be subject to the Corporate Governance and Nominating
Committee recommending such person in accordance with the procedures described
above. Upon the recommendation of a Starboard Replacement Director nominee by
the Corporate Governance and Nominating Committee, the Board shall vote on the
appointment of such Starboard Replacement Director to the Board no later than
five (5) business days after the Corporate Governance and Nominating Committee
recommendation of such Starboard Replacement Director; provided, however, that
if the Board does not elect such Starboard Replacement Director to the Board
pursuant to this Section 1(a)(iii), the Parties shall continue to follow the
procedures of this Section 1(a)(iii) until a Starboard Replacement Director is
elected to the Board. Upon a Starboard Replacement Director’s appointment to the
Board, the Board and all applicable committees of the Board shall consider
whether such Starboard Replacement Director has the necessary qualifications to
be appointed to any applicable committee of the Board of which the replaced
director was a member immediately prior to such director’s resignation or
removal, and shall appoint such Starboard Replacement Director to either such
committees or, if the qualifications for such committees are not met, to
alternative committees of the Board. Any Starboard Replacement Director
designated pursuant to this Section 1(a)(iii) replacing any New Appointee prior
to the 2016 Annual Meeting shall stand for election at the 2016 Annual Meeting
together with the Company’s other nominees.

2





--------------------------------------------------------------------------------




(iv)    During the period commencing with the date of this Agreement through the
expiration or termination of the Standstill Period (as defined below), the Board
and all applicable committees of the Board shall take all necessary actions
(including with respect to nominations for election at the 2016 Annual Meeting)
so that the size of the Board is no more than nine (9) directors, unless
Starboard consents in writing to enlarging the Board.
(b)    Corporate Governance and Nominating Committee. Immediately following the
execution of this Agreement, the Board and all applicable committees of the
Board shall take all necessary actions to appoint Mr. Feld as the Chairman of
the Corporate Governance and Nominating Committee and to appoint one other New
Appointee to the Corporate Governance and Nominating Committee. The two other
members of the Corporate Governance and Nominating Committee will be Reginald D.
Hedgebeth and Bety C. Alewine. During the Standstill Period, unless otherwise
agreed by the Corporate Governance and Nominating Committee, the Corporate
Governance and Nominating Committee shall be composed of four directors,
including Mr. Feld and one other New Appointee (or their replacements).
(c)    CEO Search. As promptly as practicable following the date of this
Agreement, the Corporate Governance and Nominating Committee shall initiate a
process for selecting a chief executive officer of the Company (the “CEO Search
Process”). The CEO Search Process shall be overseen by the Corporate Governance
and Nominating Committee. In conducting the CEO Search Process, the Corporate
Governance and Nominating Committee shall evaluate both internal and external
candidates for the position of chief executive officer. The Corporate Governance
and Nominating Committee may engage an executive search firm to conduct the CEO
Search Process, the fees and expenses of which shall be paid by the Company.
(d)    Non-Executive Chairman. Following the date of this Agreement, the Board
shall take all necessary actions to elect a non-executive Chairman of the Board
from among the directors, which non-executive Chairman must be reasonably
acceptable to Starboard (such acceptance not to be unreasonably withheld,
conditioned or delayed).
(e)    Additional Starboard Appointee Committee Representation; New Appointee
Committee Representation; Executive Committee.
(i)    No later than immediately following the execution of this Agreement, the
Board and all applicable committees of the Board shall take all necessary
actions to appoint Mr. Feld as a member of the Compensation Committee of the
Board and the Finance Committee of the Board.
(ii)    No later than immediately following the execution of this Agreement, the
Board and all applicable committees of the Board shall take all necessary
actions to cause the Executive Committee of the Board to be disbanded.
(iii)    Subject to the Company’s corporate governance guidelines and NYSE rules
and applicable laws, the Board and all applicable committees of the Board shall
take all actions necessary to ensure that during the Standstill Period, each
committee of the Board includes at least one New Appointee.

3





--------------------------------------------------------------------------------




(iv)    Without limiting Section 1(e)(iii), the Board shall give the New
Appointees the same due consideration for membership to any committee of the
Board as any other independent director.
(f)    Additional Agreements.
(i)    Starboard agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.
(ii)    Upon execution of this Agreement, Starboard hereby agrees that it will
not, and that it will not permit any of its controlled Affiliates or Associates
to, (A) nominate or recommend for nomination any person for election at the 2016
Annual Meeting, directly or indirectly, (B) submit any proposal for
consideration at, or bring any other business before, the 2016 Annual Meeting,
directly or indirectly, or (C) initiate, encourage or participate in any “vote
no,” “withhold” or similar campaign with respect to the 2016 Annual Meeting,
directly or indirectly. Starboard shall not publicly or privately encourage or
support any other stockholder to take any of the actions described in this
Section 1(f)(ii).
(iii)    Starboard agrees that it will appear in person or by proxy at the 2016
Annual Meeting and vote all shares of Common Stock beneficially owned by
Starboard at the 2016 Annual Meeting (A) in favor of the Company’s nominees, (B)
in favor of the ratification of the appointment of KPMG LLP as the Company’s
independent registered public accounting firm for the fiscal year ending
December 31, 2016, and (C) in accordance with the Board’s recommendation with
respect to the Company’s “say-on-pay” proposal and any other Company proposal or
stockholder proposal presented at the 2016 Annual Meeting; provided, however,
that in the event that Institutional Shareholder Services Inc. (ISS) or Glass
Lewis & Co., LLC (Glass Lewis) recommends otherwise with respect to the
Company’s “say-on-pay” proposal or any other Company proposal or stockholder
proposal presented at the 2016 Annual Meeting (other than proposals relating to
the election of directors), Starboard shall be permitted to vote in accordance
with the ISS or Glass Lewis recommendation.
(iv)    Concurrently with the execution of this Agreement, Starboard shall
obtain from the Starboard Appointee and deliver to the Company, an irrevocable
resignation letter pursuant to which the Starboard Appointee shall resign from
the Board and all applicable committees thereof if at any time Starboard’s
Ownership of Common Stock decreases to less than the Minimum Ownership
Threshold, unless the Company otherwise rejects the tendered resignation.
Starboard shall promptly (and in any event within five (5) business days) inform
the Company in writing if at any time Starboard’s Ownership of Common Stock
decreases to less than the Minimum Ownership Threshold.

4





--------------------------------------------------------------------------------




(v)    Prior to the date of this Agreement, each New Appointee has submitted to
the Company a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation (including an authorization form to conduct a background check)
required by the Company in connection with the appointment or election of new
Board members. Any Starboard Replacement Director will also promptly (but in any
event prior to being placed on the Board in accordance with this Agreement)
submit to the Company a fully completed copy of the Company’s standard director
& officer questionnaire and other reasonable and customary director onboarding
documentation (including an authorization form to conduct a background check)
required by the Company in connection with the appointment or election of new
Board members.
(vi)    Starboard agrees that the Board or any committee thereof, in the
exercise of its fiduciary duties, may recuse the Starboard Appointee (or any
Starboard Replacement Director of such Starboard Appointee) from any Board or
committee meeting or portion thereof at which the Board or any such committee is
evaluating and/or taking action with respect to (A) the exercise of any of the
Company’s rights or enforcement of any of the obligations under this Agreement,
(B) any action taken in response to actions taken or proposed by Starboard or
its Affiliates with respect to the Company, including actions relating to this
Agreement, (C) any proposed transaction between the Company and Starboard or its
Affiliates, (D) any consideration of any potential Starboard Replacement
Director or (E) any consideration of director nominees for an election at which
Starboard has nominated director candidates.
(vii)    The New Appointees, in addition to all current directors, will be
required to (A) comply with all policies, procedures, codes, rules, standards
and guidelines applicable to members of the Board and (B) keep confidential all
Company confidential information and not disclose to any third parties
(including Starboard) discussions or matters considered in meetings of the Board
or Board committees; provided, however, that the Starboard Appointee may
disclose certain Company confidential information to Starboard in accordance
with the Confidentiality Agreement, dated the date of this Agreement.


(vii)    The Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions, effective no later than immediately
following the execution of this Agreement, to determine, in connection with
their initial appointment as a director and nomination by the Company at the
2016 Annual Meeting, that each of Mr. Clough and Mr. Stoeckert is deemed to be
(i) a member of the Incumbent Board (as such term is defined in the definition
of “Change in Control” under the Change in Control Agreements between the
Company and each of its named executive officers) and (ii) a member of the Board
as of the beginning of any applicable two-year measurement period for the
purposes of the definition of “Change in Control” under the Company’s 2013
Equity Incentive Plan, effective as of February 22, 2013 (the “2013 Plan”), and
any related plans or agreements of the Company that refer to the 2013 Plan’s
definition of “Change in Control.



5





--------------------------------------------------------------------------------




2.    Standstill Provisions.
(a)    Starboard agrees that, from the date of this Agreement until the earlier
of (x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2017 annual meeting of
stockholders (the “2017 Annual Meeting”) pursuant to the Company’s Bylaws or
(y) the date that is one hundred thirty (130) days prior to the first
anniversary of the 2016 Annual Meeting (the “Standstill Period”), neither it nor
any of its Affiliates or Associates will, and it will cause each of its
Affiliates and Associates not to, directly or indirectly, in any manner:
(i)    engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;
(ii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the entities or persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;
(iii)    deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the members of Starboard and otherwise in accordance with this Agreement;
(iv)    seek, or encourage any person or entity, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors; provided,
however, that nothing in this Agreement shall prevent Starboard or its
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2017 Annual Meeting so long as such
actions do not create a public disclosure obligation for Starboard or the
Company and are not publicly disclosed by Starboard or its representatives or
affiliates and are undertaken on a basis reasonably designed to be confidential
and in accordance in all material respects with Starboard’s normal practices in
the circumstances;
(v)    (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) affirmatively solicit a third party, on
an unsolicited basis, to make an offer or proposal (with or without conditions)
with respect to any merger, acquisition, recapitalization, restructuring,

6





--------------------------------------------------------------------------------




disposition or other business combination involving the Company, or publicly
encourage, initiate or support any third party in making such an offer or
proposal, (D) publicly comment on any third party proposal regarding any merger,
acquisition, recapitalization, restructuring, disposition, or other business
combination with respect to the Company by such third party prior to such
proposal becoming public or (E) call or seek to call a special meeting of
stockholders;
(vi)    seek, alone or in concert with others, representation on the Board,
except as specifically permitted in Section 1;
(vii)    seek to advise, encourage, support or influence any person or entity
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders, except in accordance with
Section 1; or
(viii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.
(b)    Except as expressly provided in Section 1 or Section 2(a), Starboard
shall be entitled to (i) vote its shares on any other proposal duly brought
before the 2016 Annual Meeting or otherwise vote as Starboard determines in its
sole discretion and (ii) disclose, publicly or otherwise, how it intends to vote
or act with respect to any securities of the Company, any stockholder proposal
or other matter to be voted on by the stockholders of the Company and the
reasons therefor (in each case, subject to Section 1(f)(iii)).
(c)    Nothing in Section 2(a) shall be deemed to limit the exercise in good
faith by a New Appointee of his or her fiduciary duties solely in his or her
capacity as a director of the Company.
3.    Representations and Warranties of the Company. The Company represents and
warrants to Starboard that (a) the Company has the corporate power and authority
to execute this Agreement and to bind it thereto, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, and (c) the execution,
delivery and performance of this Agreement by the Company does not and will not
(i) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company, or (ii) result in any breach or violation of
or constitute a default (or an event which with notice or lapse of time or both
would constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document or agreement to which the Company is a party or by which it is bound.
4.    Representations and Warranties of Starboard. Starboard represents and
warrants to the Company that (a) the authorized signatory of Starboard set forth
on the signature page hereto has the power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind Starboard thereto, (b) this Agreement has been
duly authorized, executed and delivered by Starboard, and is a valid

7





--------------------------------------------------------------------------------




and binding obligation of Starboard, enforceable against Starboard in accordance
with its terms, , (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Starboard as currently in effect, (d) the execution, delivery and performance of
this Agreement by Starboard does not and will not (i) violate or conflict with
any law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member is a party or by which it is
bound, (e) as of the date of this Agreement, Starboard’s Ownership is 6,034,975
shares of Common Stock and (f) as of the date hereof, other than as disclosed
herein or in the Press Release, Starboard does not currently have, and does not
currently have any right to acquire, any interest in any other securities of the
Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership, and
whether or not to be settled by delivery of Common Stock, payment of cash or by
other consideration, and without regard to any short position under any such
contract or arrangement).
5.    Press Release. Promptly following the execution of this Agreement, the
Company and Starboard shall jointly issue a mutually agreeable press release
(the “Press Release”) announcing certain terms of this Agreement in the form
attached hereto as Exhibit B. Prior to the issuance of the Press Release and
subject to the terms of this Agreement, neither the Company (including the Board
and any committee thereof) nor Starboard shall issue any press release or make
public announcement regarding this Agreement or the matters contemplated hereby
without the prior written consent of the other Party. During the Standstill
Period, neither the Company nor Starboard nor the Starboard Appointee shall make
any public announcement or statement that is inconsistent with or contrary to
the terms of this Agreement.
6.    Specific Performance. Each of Starboard, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Starboard, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other Party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that

8





--------------------------------------------------------------------------------




any other remedy or relief is available at law or in equity. This Section 6 is
not the exclusive remedy for any violation of this Agreement.
7.    Expenses. The Company shall reimburse Starboard for its reasonable,
documented out-of-pocket fees and expenses (including legal expenses) incurred
in connection with the negotiation and execution of this Agreement, provided
that such reimbursement shall not exceed $125,000 in the aggregate.
8.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.
9.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending Party); (c) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (d) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
Party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
The Brink’s Company
P.O. Box 18100
1801 Bayberry Court
Richmond, VA 23226-8100
Attention:    McAlister C. Marshall
Facsimile:    (804) 289-9765
Email:    mmarshall@brinkscompany.com


with a copy (which shall not constitute notice) to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:    David A. Katz


9





--------------------------------------------------------------------------------




Facsimile:    (212) 403-2000
E-mail:    DAKatz@wlrk.com
If to Starboard or any member thereof:
Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention:    Jeffrey C. Smith
Facsimile:    (212) 845-7989
Email:    jsmith@starboardvalue.com
with a copy (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
65 East 55th Street
New York, New York 10022
Attention:    Steve Wolosky
    Andrew Freedman
Facsimile:    (212) 451-2222
Email:    swolosky@olshanlaw.com
    afreedman@olshanlaw.com
10.    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia without
reference to the conflict of laws principles thereof. Each of the Parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party hereto or its
successors or assigns, whether in tort or contract or at law or in equity, shall
be brought and determined exclusively in the United States District Court for
the Eastern District of Virginia or any Virginia State Court sitting in the
County of Henrico, Virginia. Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the Parties
hereto hereby irrevocably waives, and agrees not to assert in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by applicable legal requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. The Parties acknowledge that nothing in this Agreement limits the

10





--------------------------------------------------------------------------------




exercise of any director’s fiduciary duty as a director of the Company under
applicable law (including the New Appointees).
11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party (including by means of electronic delivery or
facsimile).
12.    Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Standstill Period or if earlier, until
such time as the other Party or any of its agents, subsidiaries, affiliates,
successors, assigns, officers, key employees or directors shall have breached
this section, neither it nor any of its respective agents, subsidiaries,
affiliates, successors, assigns, officers, key employees or directors, shall in
any way publicly criticize, disparage, call into disrepute or otherwise defame
or slander the other Party or such other Party’s subsidiaries, affiliates,
successors, assigns, officers (including any current officer of a Party or a
Party’s subsidiaries who no longer serves in such capacity at any time following
the execution of this Agreement), directors (including any current director of a
Party or a Party’s subsidiaries who no longer serves in such capacity at any
time following the execution of this Agreement), employees, stockholders,
agents, attorneys or representatives, or any of their businesses, products or
services, in any manner that would reasonably be expected to damage the business
or reputation of such other Party, their businesses, products or services or
their subsidiaries, affiliates, successors, assigns, officers (or former
officers), directors (or former directors), employees, stockholders, agents,
attorneys or representatives; provided, however, any statements regarding the
Company’s operational or stock price performance or any strategy, plans, or
proposals of the Company not supported by the Starboard Appointee (“Opposition
Statements”) shall not be deemed to be a breach of this Section 12 (subject to,
for the avoidance of doubt, any obligations of confidentiality as a director
that may otherwise apply); provided, further, that if any Opposition Statement
is made by Starboard, the Company shall be permitted to publicly respond with a
statement similar in scope to any such Opposition Statement.
13.    Securities Laws. Starboard acknowledges that it is aware, and will advise
each of its representatives who are informed as to the matters that are the
subject of this Agreement, that the United States securities laws may prohibit
any person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries. This Agreement contains the entire understanding of the
Parties with respect to the subject matter of this Agreement. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the Parties with respect to the subject matter of this
Agreement other than those expressly set forth herein or in the Confidentiality
Agreement. No modifications of this Agreement can be made except in writing
signed by an authorized representative of each the Company and Starboard. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder

11





--------------------------------------------------------------------------------




shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities.
[The remainder of this page intentionally left blank]





12





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
THE BRINK’S COMPANY
By:
/s/ McAlister C. Marshall, II    
Name:    McAlister C. Marshall, II Title:    Vice President

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
By:
Starboard Value LP, its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC
By:
Starboard Value LP, its manager

STARBOARD VALUE AND OPPORTUNITY C LP
By:
Starboard Value R LP, its general partner

STARBOARD VALUE R LP
By:
Starboard Value R GP LLC, its general partner

STARBOARD VALUE LP
By:
Starboard Value GP LLC, its general partner

STARBOARD VALUE GP LLC
By:
Starboard Principal Co LP, its member















--------------------------------------------------------------------------------




STARBOARD PRINCIPAL CO GP LLC
STARBOARD PRINCIPAL CO LP
By:
Starboard Principal Co GP LLC, its general partner

STARBOARD VALUE R GP LLC
By:
/s/Jeffrey C. Smith        
Name:    Jeffrey C. Smith
Title:    Authorized Signatory













--------------------------------------------------------------------------------








EXHIBIT A
STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
STARBOARD VALUE AND OPPORTUNITY S LLC
STARBOARD VALUE AND OPPORTUNITY C LP
STARBOARD VALUE R LP
STARBOARD VALUE LP
STARBOARD VALUE GP LLC
STARBOARD PRINCIPAL CO LP
STARBOARD PRINCIPAL CO GP LLC
STARBOARD VALUE R GP LLC
JEFFREY C. SMITH
MARK R. MITCHELL
PETER A. FELD







A-1
3502332-3

